THREADGILL, Judge.
Vernon H. Goff was charged with conspiracy to traffic in 10,000 pounds or more *1096of cannabis, a first degree felony. He was found guilty as charged by a jury and sentenced to pay a $200,000 fine and serve twenty-five years in prison, plus sixty hours of incarceration as a substitute for court costs. A guidelines scoresheet was prepared showing a recommended sentence of four and one-half to five and one-half years in prison. The sentencing judge did not give any written reasons for exceeding the guidelines.
Goff correctly points out that the appropriate guidelines sentence is the statutory fifteen-year minimum mandatory prison sentence as provided in section 893.135, Florida Statutes (1985). Florida Rule of Criminal Procedure 3.701(d)(9) provides “[i]f the recommended sentence is less than the mandatory penalty, the mandatory sentence takes precedence.” Therefore, the court erred in imposing the twenty-five year sentence without written reasons for departure. Fla.R.Crim.P. 3.701(d)(ll); State v. Whitfield, 487 So.2d 1045 (Fla. 1986). We vacate the prison sentence and remand with directions to impose the minimum mandatory sentence of fifteen years. It is not necessary for the defendant to be present for resentencing.
We have carefully considered Goff’s remaining points on appeal and find that they are without merit. We therefore affirm his conviction but remand for resentencing.
Affirmed in part, remanded in part.
HALL, A.C.J., and UPCHURCH, Jr., FRANK D., Associate Judge, concur.